Citation Nr: 0112986	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-11 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than August 18, 
1997, for the grant of service connection for residuals of an 
injury to the lumbar spine and for post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1988 to August 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for residuals of an injury to the lumber and for post-
traumatic headaches, effective from August 18, 1998.  

A May 1999 rating decision assigned an earlier effective date 
of August 18, 1997 for the award of service connection for 
residuals of an injury to the lumber and for post-traumatic 
headaches.  Because the appellant continues to disagree with 
the effective date assigned, the claim of an effective date 
earlier than August 18, 1997 for the award of service 
connection for these disabilities remains at issue on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits is 
awarded).

On January 23, 2001, a videoconference hearing was held 
before Bettina S. Callaway, who is the Board member making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 1991 & Supp. 2000).  A transcript of that hearing has 
been associated with the record on appeal.

In a May 2000 rating decision, the RO found that a claim of 
entitlement to service connection for residuals of a left 
knee abrasion was not well grounded.  Since that decision, 
however, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted.  Unlike the 
version of the law in effect at that time, the VA is now 
charged with the duty to assist almost every claimant and 
with the duty to provide certain notices to claimants to 
assist them in pursuing the benefit sought.  The new law 
further provides that a claim denied as not well grounded 
between July 14, 1999, and November 9, 2000, such as the 
residuals of a left knee abrasion claim decided in May 2000, 
can be readjudicated under the provisions of the new law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  

While the new law provides that a claimant must request such 
a readjudication, the Veteran's Benefits Administration, as a 
matter of policy, has indicated that it will initiate 
readjudication where it learns of such cases.  Veteran's 
Benefits Administration Fast Letter 00-87 (Nov. 17, 2000).  
Therefore, the Board takes this opportunity to invite the 
veteran to file such an application for readjudication and 
refers the residuals of a left knee abrasion claim for 
readjudication to the RO.


FINDINGS OF FACT

1.  An August 1993 rating decision denied the appellant's 
March 16, 1993 claim of entitlement to service connection for 
residuals of an injury to the lumbar spine and for post-
traumatic headaches; following appropriate notification, the 
appellant did not perfect an appeal of that decision.

2.  The appellant filed with the Department of the Navy for 
correction of his military records on February 24, 1997.

3.  In April 1998, based on recommendations from the Board 
for Correction of Naval Records, the appellant's service 
records were corrected to show that the appellant had been 
unfit to perform the duties of his rank by reason of physical 
disability from post-traumatic mechanical back pain and post-
traumatic headaches, that the disabilities were not due to 
intentional misconduct or willful neglect and were not 
incurred during a period or unauthorized absence, and that 
the appellant was discharged by reason of physical 
disability.

4.  The appellant reopened his claim of entitlement to 
service connection for residuals of an injury to the lumbar 
spine and for post-traumatic headaches on August 18, 1998.


CONCLUSIONS OF LAW

1.  An August 1993 rating decision, which denied entitlement 
to service connection for residuals of an injury to the 
lumbar spine and for post-traumatic headaches, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.160, 
20.302, 20.1103 (2000).

2.  The criteria for an effective date earlier than August 
18, 1997, for an award of service connection for residuals of 
an injury to the lumber and for post-traumatic headaches have 
not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 1991 a Physical Evaluation Board (PEB) determined 
that the appellant was physically unfit for military duty due 
to post-traumatic mechanical low back pain and chronic post-
traumatic headaches.  The PEB also determined that the 
appellant's disabilities were not ratable due to willful 
neglect.  The appellant was honorably discharged from service 
due to physical disability that was not incurred in the line 
of duty.

In March 1993 the appellant filed a claim for entitlement to 
service connection for his back disability and headaches.  A 
July 1993 VA administrative decision determined that the 
injuries sustained by the appellant in a February 7, 1989 
motorcycle accident were due to willful misconduct and, 
therefore, not in line of duty.  The appellant was denied 
entitlement to service connection for post-traumatic 
mechanical low back pain and post-traumatic headaches by an 
August 1993 VA rating decision.  That decision noted that 
because it had been determined that the disabilities were not 
incurred in the line of duty but were due to the appellant's 
own willful misconduct, payment of VA benefits was precluded.  
The appellant was notified of that decision by an August 9, 
1993 letter.  On August 19, 1993, the RO received the 
appellant's notice of disagreement with the August 1993 
rating decision.  On September 16, 1993, the RO issued a 
Statement of the Case.  The appellant failed to perfect an 
appeal to the Board.  The August 1993 rating decision became 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.160, 20.302, 20.1103 (2000).

On February 24, 1997, the appellant applied to Board for 
Correction of Naval Records to have his military records 
corrected to reflect that his physical disabilities were 
incurred in the line of duty.  On April 23, 1998 the Board 
for Correction of Naval Records recommended that the 
appellant's service records be corrected to show that the 
appellant was unfit to perform the duties of his rank by 
reason of physical disability from post-traumatic mechanical 
back pain and post-traumatic headaches, that the disabilities 
were not due to intentional misconduct or willful neglect and 
were not incurred during a period or unauthorized absence, 
and that the appellant was discharged by reason of physical 
disability.  The recommendations were approved on April 28, 
1998, and the appellant's service records were amended to 
reflect the corrections.

On August 18, 1998, the appellant reopened his claims of 
entitlement to service connection for post-traumatic 
mechanical low back pain and post-traumatic headaches.  In an 
October 1998 VA administrative decision, the RO determined 
that the injuries sustained by the appellant in a February 7, 
1989 motorcycle accident were incurred in the line of duty.  
In a March 1999 VA rating decision, the RO granted service 
connection for residuals of an injury to the lumber and for 
post-traumatic headaches, effective from August 18, 1998, the 
date of his reopened claim.  The appellant was awarded an 
earlier effective date for the award of service connection 
for residuals of an injury to the lumber and for post-
traumatic headaches, from August 18, 1998, to August 18, 
1997, by a May 1999 rating decision.

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (2000).  

Where entitlement is established because of the correction, 
change or modification of a military record, or of a 
discharge or dismissal, by a Board established under 
10 U.S.C. 1552 or 1553, or because of other corrective action 
by competent military naval, or air authority, the award will 
be effective from the latest of these dates:  (1) Date 
application for change, correction, or modification was filed 
with the service department, in either an original or a 
disallowed claim; (2) Date of receipt of claim if claim was 
disallowed; or (3) One year prior to date of reopening of 
disallowed claim.  38 U.S.C.A. § 5110(i) (West 1991); 38 
C.F.R. § 3.400(g) (2000).

As set forth above, the RO has assigned an effective date of 
August 18, 1997, for the award of service connection for 
residuals of an injury to the lumber and for post-traumatic 
headaches.  This date corresponds to one year prior to the 
date of receipt of the appellant's claim to reopen the 
previously disallowed claims.  In his April 1999 Notice of 
Disagreement, the appellant contended that, based on the 
decision of the Board for Correction of Naval Records, he was 
entitled to disability benefits from August 23, 1991, the 
date of his discharge from service.  In a May 1999 statement, 
the appellant asserted that the effective date for his award 
of service connection was incorrect due to the commission of 
clear and unmistakable error.  The appellant added that the 
effective date for the award of service connection should be 
either the date of his discharge from service or one year 
prior to the receipt of his original claim on March 16, 1993.  
At a January 23, 2001 hearing, the appellant testified that 
he had met with a veterans service officer, who had advised 
him not to file a claim because his Form DD-214 indicated 
that his disabilities were not incurred in the line of duty.  
He stated that the same representative had assisted him in 
filing his claims, which were denied, in 1993.  An October 7, 
1999 statement from a veterans service officer corroborates 
the appellant's testimony.

With regard to the appellant's contention that the Board for 
Correction of Naval Records (BCNR) determined that he was 
entitled to disability benefits from August 23, 1991, a 
careful reading of an April 28, 1998 letter from the Chairman 
of the Board for Correction of Naval Records to the Secretary 
of the Navy indicates that the effective date to which the 
appellant refers is the effective date for his entitlement to 
severance pay based upon his discharge from service by reason 
of physical disability.  The statement in the April 28, 1998 
letter in no way pertains to the effective date of 
entitlement to VA disability benefits and has no legal 
bearing on the determination of the effective date for 
entitlement to those benefits.

With regard to the appellant's contentions based upon clear 
and unmistakable error, the appellant is apparently confused 
about the application of the regulations regarding clear and 
unmistakable error.  A contention based upon clear and 
unmistakable error pertains to previous determinations that 
are final and binding.  See 38 C.F.R. § 3.105(a) (2000).  The 
appellant asserts that clear and unmistakable error was 
committed in the assigning the effective date for the grant 
of service connection for his disabilities; however, the 
March 1999 decision that determined the effective date for 
those benefits is not final.  Indeed, it is the very decision 
over which the Board is exercising its jurisdiction in 
issuing this decision.

Although the appellant asserts that he is entitled to an 
effective date earlier than August 18, 1997, he advances no 
valid legal basis to support his argument and the Board has 
not found any legal basis to support his argument.  The 
appellant's entitlement to service connection benefits was 
established because of the correction of a military record by 
the BCNR.  Under 38 C.F.R. § 3.400(g), the appellant is 
entitled to an award of service connection effective from the 
latest of the following dates:  February 24, 1997, the date 
the appellant filed with the Department of the Navy for 
correction of his military records; March 16, 1993, the date 
of receipt of the appellant's previously disallowed claim; or 
August 18, 1997, one year prior to the date of the reopening 
of his previously disallowed claim.  The latest of these 
three dates is August 18, 1997.  Accordingly, entitlement to 
service connection runs from that date.


ORDER

Entitlement to an earlier effective date prior to August 18, 
1997, for an award of service connection for residuals of an 
injury to the lumber and for post-traumatic headaches is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


